Citation Nr: 0521135	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  00-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than April 21, 1998, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to August 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which granted service connection 
for PTSD with a 70 percent evaluation effective April 21, 
1998.  



FINDINGS OF FACT

1.  The RO denied service connection for PTSD in January 
1997; the veteran was advised of the decision and his 
appellate rights but failed to file a timely appeal.

2.  The veteran's application to reopen a claim of service 
connection for PTSD was received on April 21, 1998.  

3.  In April 2000, the RO granted service connection PTSD and 
assigned an effective date of April 21, 1998, the date of 
receipt of the claim.



CONCLUSION OF LAW

The criteria for an effective date prior to April 21, 1998, 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

In December 2003, (upon granting the veteran's appeals 
concerning earlier effective dates of the award of service 
connection for other disabilities), the Board remanded the 
remaining pending issue particularly for VCAA notification.  
Thus, the record contains a June 2004 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter also provided information and 
evidence needed to substantiate and complete a claim 
concerning entitlement to an earlier effective dated.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The U.S. Court of Appeals for Veterans Claims in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO granted the 
veteran's claim of service connection, and the veteran 
contested the initial rating, generally called a "downstream 
element."  VAOPGCPREC 8-2003 (citing, Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997)).  Thus, the RO properly supplied 
the veteran with subsequent VCAA notification via the letter 
referred to above.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (recognizing the curative impact of subsequent 
proper VA process).  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter.  Pelegrini, 18 Vet. App. at 121.  

As illustrated further below, evidentiary development as per 
38 C.F.R. § 3.159(c) is complete to any necessary extent, 
because the veteran's appeal deals with a discrete period of 
time concerning evidence already of record at that time.  

For all of these reasons, VA fulfilled its duties to the 
veteran.  

Analysis

The record indicates that in May 1996, the veteran asked the 
RO for a form for filing a claim concerning PTSD.  In July 
1996, the veteran submitted a statement on VA Form 21-4138 
concerning in-service stressors, and a November 1996 VA 
examination found that the veteran's condition was not 
attributable to the diagnosis of PTSD.  

A January 1997 rating decision denied the claim, and the 
veteran did not initiate an appeal after notice thereof.  
Thus, the 1996 original claim became final as per 38 C.F.R. 
§ 3.160:  "An application, formal or informal, which has 
been disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of 1 year after 
the date of notice of an award or disallowance[,]" is a 
"finally adjudicated claim."  

The RO received the veteran's request for reconsideration of 
the claim of service connection for PTSD on April 21, 1998.  
An April 1999 VA examination report contained a diagnosis of 
PTSD, and the RO granted the veteran's claim in the rating 
decision on appeal. 

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  Id. § 3.400(q)(1)(ii).  

This case invokes the latter regulation because the April 
2000 award of service connection for PTSD was based upon new 
and material evidence.  Though the record contains some 
evidence that the date of entitlement based upon medical 
evidence may have preceded the date of claim, the date of 
claim is later, and therefore the proper effective date.  See 
id.  Also, the record lacks evidence of an informal or formal 
claim filed after the last final denial (January 1997) and 
before the application to reopen (April 1998).  The veteran 
does not contend as such, either.  

In his April 1998 application to reopen a claim of service 
connection, the veteran directly referred to the January 1997 
rating decision and declared that the denial had been based 
upon an essentially inadequate, "perfunctory" VA 
examination.  In his June 2000 notice of disagreement 
contesting the effective date of the award of service 
connection, the veteran stated that his PTSD had been 
"erroneously denied when first claimed."  Thus, he argued, 
the effective date should be the date of the initial claim.  

Finally, the veteran's representative, in a July 2005 
Appellant's Brief, stated that the January 1997 rating 
decision was clearly and unmistakably erroneous as it was 
based on an examination report in which the veteran's PTSD 
had not been properly diagnosed.  

As a matter of law, a medical error or change in diagnosis 
cannot constitute CUE.  See Russell v. Principi, 3 Vet. App. 
310, 314 (1992).  Medical personnel, whether they work for VA 
or the service department, are not adjudicators, and as such, 
cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 
90 (1992); see also Shockley v. West, 11 Vet. App. 208 (1998) 
(recognizing that a claim of misdiagnosis could be 
interpreted as either assertion of failure to satisfy duty to 
assist or disagreement with weighing of facts, neither of 
which can be clear and unmistakable error).

Moreover, an alteration in the diagnosis of a disability 
cannot give rise to CUE.  See Kronberg v. Brown, 4 Vet. App. 
399, 401 (1993) (recognizing that where new evidence 
resulting in a diagnosis of chronic mononucleosis was 
unavailable at the time of an initial application for 
benefits, Board's decision that there was no CUE in the 
original adjudication was not arbitrary, capricious or an 
abuse of discretion).

Thus, to the extent the veteran contends that the VA rating 
decision in January 1997 contains CUE because it relied on an 
alleged misdiagnosis of the currently service-connected PTSD, 
such assertion manifestly cannot be deemed to be CUE.  The 
Board cannot apply the benefit of hindsight (i.e., the 
ultimate diagnosis of PTSD in 1999) to its evaluation of the 
January 1996 decision in determining whether CUE existed.  
Cf. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In short, the veteran has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as required by law.  See Andre v. West, 14 Vet. App. 7, 10 
(2000).  The veteran, therefore, failed to raise a valid 
claim of CUE.  Insofar as the veteran attempts to raise such 
a claim, it is denied as a matter of law.  See Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995) (holding that if the veteran 
fails to plead a valid claim of CUE, his claim should be 
denied as a matter of law).

Thus an effective date earlier than April 21, 1998, the date 
of receipt of the application to reopen, is not warranted for 
the award of service connection for PTSD.




ORDER

Entitlement to an effective date earlier than April 21, 1998, 
for the award of service connection for PTSD is denied.    



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


